Case: 09-11016       Document: 00511095498          Page: 1    Date Filed: 04/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 29, 2010
                                     No. 09-11016
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




KEVIN D. MOORE,

                                                   Plaintiff-Appellant,

versus

204TH DISTRICT COURT, DALLAS COUNTY, TEXAS;
DALLAS COUNTY CLERK OF THE COURT; STATE OF TEXAS,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:08-CV-2281




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Kevin Moore, Texas prisoner # 36285-177, moves this court to proceed in


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11016    Document: 00511095498 Page: 2         Date Filed: 04/29/2010
                                 No. 09-11016

forma pauperis (“IFP”) in this appeal from the dismissal of his 42 U.S.C. § 1983
complaint. The district court dismissed the complaint because it was based on
a violation of state law and presented no constitutional issue. The court denied
Moore leave to proceed IFP on appeal, certifying that the appeal was not taken
in good faith. Moore’s IFP motion is a challenge to that certification. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Moore does not address the district court’s reasons for dismissing the com-
plaint. Because he fails to identify error in the district court’s analysis, any ar-
gument is abandoned. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Moore has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion
to proceed IFP is denied, and the appeal is dismissed as frivolous. See Baugh,
117 F.3d at 202 n.24; 5 TH C IR. R. 42.2.
      Both dismissal of the initial complaint and the dismissal of this appeal as
frivolous count as strikes under 28 U.S.C. § 1915(g). Moore is cautioned that if
he accumulates three strikes under § 1915(g), he will not be able to proceed IFP
in any civil action or appeal filed while he is incarcerated or detained in any fa-
cility unless he is under imminent danger of serious physical injury.           See
§ 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                            2